           Case 7:21-cv-05066 Document 1 Filed 06/08/21 Page 1 of 7



AUDREY STRAUSS
United States Attorney for the
Southern District of New York
By: Samuel L. Raymond
Assistant United States Attorney


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
                                        :
UNITED STATES OF AMERICA,                :
                                        :
                    Plaintiff,          :
                                        :            VERIFIED COMPLAINT
       - v -                            :
                                        :
$3,800,000 in United States             :            21 Civ.
                                                               ____
Currency,                               :
                                        :
                    Defendant in rem.   :
                                        :
----------------------------------------X

     Plaintiff United States of America, by its attorney, AUDREY

STRAUSS, United States Attorney for the Southern District of New

York, for its Verified Complaint alleges, upon information and

belief, as follows:

I. Jurisdiction and Venue

     1.     This is a civil action in rem commenced by the United

States of America seeking forfeiture of $3,800,000 (the “Defendant

Funds”).     The Defendant Funds are subject to forfeiture to the

United States pursuant to Title 18, United States Code, Section

981(a)(1)(C) as property, real or personal, which constitutes or

is derived from proceeds traceable to a violation of Title 18,

United States Code, Section 1341.


                                      1
            Case 7:21-cv-05066 Document 1 Filed 06/08/21 Page 2 of 7




       2.    This   Court    has   jurisdiction           pursuant     to   28   U.S.C.

§§ 1345 and 1355.

       3.    Venue is proper pursuant to 28 U.S.C. § 1355(b)(1)(A)

because acts and omissions giving rise to the forfeiture took place

within the Southern District of New York.

       4.    The Defendant Funds are presently in the custody of the

United States Marshals Service, Southern District of New York.


II.    Background

       5.    In 1988 and at all times relevant to the conduct described

herein, New York State enacted laws (Executive Law, Article 15A

(NY CLS Exec. §§ 310-316)) and regulations (5 NYCRR §§ 140-144) to

increase     opportunities    for    minority        and    women-owned      business

enterprises in State-funded construction projects (“MBEs,” “WBEs,”

and the “MBE/WBE Provisions”). An MBE is an entity that is at least

fifty-one     percent   (51%)      owned       by   one    or   more   socially    and

economically disadvantaged individuals and whose management and

daily business operations are controlled by at least one of the

socially and economically disadvantaged individuals who owns it.

To be certified, MBEs and WBEs must be capable of performing the

construction work they purport to perform, and once certified,

MBEs and WBEs must actually perform the work subcontracted to them.

       6.    To increase opportunities for MBE/WBEs, State agencies

that   are    parties   to    State-funded          construction       projects    must



                                           2
            Case 7:21-cv-05066 Document 1 Filed 06/08/21 Page 3 of 7




establish     participation        goals   (the     “MBE/WBE    Goal”).      General

contractors awarded State-funded construction contracts are required

to submit plans for achieving the MBE/WBE Goal, known as the

“utilization plan,” and compliance reports to indicate compliance

with the plan to meet the MBE/WBE Goal established for their project.

A general contractor’s failure to meet the MBE/WBE Goal or to

demonstrate      a    good    faith   attempt       to   do    so   may   result    in

disqualification from a project.

     7.      In or about 2008, the Metropolitan Transit Authority

(“MTA”) – a “state agency” for purposes of the MBE/WBE Provisions –

initiated a construction project on the Bronx-Whitestone Bridge (the

“Bridge Project”).           MTA set an MBE/WBE Goal on the Bridge Project

of 7% participation by MBEs and 3% by WBEs, for a total of 10%.

     8.      On or about October 23, 2008, Conti of New York, LLC

(“CNY”) was awarded a contract on the Bridge Project.

III. Probable Cause for Forfeiture

     9.      The     Defendant     Funds   represent     a    substitute    res    for

proceeds obtained as a result of the use of a certified Minority-

Owned and Woman-Owned Business Enterprise (“Company-1”) as a pass

through,    in     order     to   obtain   credit    toward     MBE/WBE    Goals   on

construction projects for work that Company-1 did not, in fact,

perform.




                                           3
              Case 7:21-cv-05066 Document 1 Filed 06/08/21 Page 4 of 7



        10.    During the period ending no later than 2010, CNY stated,

in    utilization        forms    and    compliance        reports,   that    certain

construction materials would be supplied by “Company-1”, but those

certain       materials    were   not    provided     by    Company-1.       Instead,

Company-1 was used as a pass through to meet the Bridge Project

MBE/WBE Goal.

        11.    CNY received proceeds of $8,000,000 as a result of the

above-described conduct in the course of the Bridge Project, of

which    $4,200,000       has    since   been   paid    to    replacement    MBE/WBE

companies, and $3,800,000 – the Defendant Funds - constitute a

substitute res for proceeds of the offense that remained in the

possession, custody, and control of CNY.

        12.    On   or    about    May    20,   2021,       CNY   entered    into   a

Nonprosecution Agreement (the “NPA”) with the United States with

respect to its participation in the conduct described above.

Pursuant to the NPA, CNY transferred the Defendant Funds to the

United States in the Southern District of New York as a substitute

res for funds received by CNY in the course of the above-referenced

conduct and has agreed not to contest the forfeiture of the

Defendant Funds.


IV.     Claim for Forfeiture

        13.     The Defendant Funds are subject to forfeiture pursuant

to Title 18, United States Code, Section 981(a)(1)(C).



                                           4
           Case 7:21-cv-05066 Document 1 Filed 06/08/21 Page 5 of 7



     14.    Title   18,   United   States   Code,   Section    981(a)(1)(C)

subjects to forfeiture “[a]ny property, real or personal, which

constitutes or is derived from proceeds traceable to a violation

of . . . any offense constituting “specified unlawful activity”

(as defined in section 1956(c)(7) of this title), or a conspiracy

to commit such offense.”

     15.    “Specified unlawful activity” is defined in 18 U.S.C.

§ 1956(c)(7) to include any offense under 18 U.S.C. § 1961(1).

Section 1961(1) lists mail fraud (18 U.S.C. § 1341) as an offense.

     16.    By reason of the above, the Defendant Funds are subject

to forfeiture pursuant to Title 18, United States Code, Section

981(a)(1)(C).


            WHEREFORE, plaintiff United States of America prays that

process issue to enforce the forfeiture of the Defendant Funds and

that all persons having an interest in the Defendant Funds be cited

to appear and show cause why the forfeiture of the Defendant Funds




                                      5
         Case 7:21-cv-05066 Document 1 Filed 06/08/21 Page 6 of 7




to the United States of America for disposition according to law.



     Dated:     White Plains, New York
                June 8, 2021


                               AUDREY STRAUSS
                               United States Attorney for
                               Plaintiff United States of America




                         By:
                               Samuel L. Raymond
                               Assistant United States Attorney
                               (212) 637-6519




                                    6
Case 7:21-cv-05066 Document 1 Filed 06/08/21 Page 7 of 7
